Title: To Thomas Jefferson from Jean & David Baux, 12 December 1788
From: Baux, Jean,Baux, David
To: Jefferson, Thomas


Marseilles, 12 Dec. 1788. Have received from Boston a shipment of whale and cod oil; this oil, shipped before the prohibition of the admission of such oils in France was known, arrived on the ship Cato, Captain Wm. W. Stephens, belonging to Daniel Parker of Boston. Mr. Parker being in Paris at the time, they wrote him on this matter and he replied that he had spoken to TJ and that TJ had been assured by the minister of marine that orders had been issued for the admission of this oil. Nevertheless, they were informed yesterday by the directors of the farmers-general, both at Marseilles and at Montpellier where they also make sales, that such orders have not been received. This makes the oil almost unsaleable or only to be sold at a discount of 25%. Since this affects the commerce of the United States in “un des plus forts retours qu’ils peuvent faire,” they hope TJ will send them the minister’s reply on this subject; would not trouble him had they not known that Mr. Parker had left for London.
